      Case 3:20-cv-00133-JCH Document 129-2 Filed 07/13/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ                        CIVIL ACTION No. 3:20-cv-00133-JCH

       Plaintiff,
 v.
                                                    JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.
                                                    JULY 13, 2020
      Defendants.LY??
 __________________________________


              AFFIDAVIT OF JAKUB MADEJ IN SUPPORT OF PLAINTIFF’S
                              MOTION TO COMPEL


      I, Jakub Madej, declare what follows:

1.    I am over the age of eighteen, competent to testify, and the information provided in this
      affidavit is based on my personal knowledge.
2.    I serve as counsel for plaintiff in the above-styled case.
3.    This affidavit is submitted in connection with Plaintiff’s Motion to Compel in the above-
      styled matter.
4.    This affidavit is executed in accordance with, and is intended to satisfy the requirements of
      Local Rule 37(b) of the United States District Court for the District of Connecticut.
5.    Plaintiff made a good faith effort to confer with Defendant regarding the discovery dispute
      at issue in Plaintiff’s Motion to Compel.
6.    On June 29, 2020, after the deadline for Defendant’s discovery responses had passed, I, as
      counsel for Plaintiff, sent an email to counsel for Defendant, informing counsel for
      Defendant that Defendant’s deadline for submitting its discovery responses had passed,
      and asking to inform Plaintiff by Wednesday “if Yale will provide an answer”. To my
      knowledge, counsel for Defendant never responded to this email. A true and correct copy
      of this email is attached to Plaintiff’s Memorandum of Law in Support as Exhibit C.
7.    Subsequently, on July 2, I sent yet another email to counsel for Defendant informing him
       Case 3:20-cv-00133-JCH Document 129-2 Filed 07/13/20 Page 2 of 2



      that Defendant’s discovery responses were late, and that I have not received a response to
      my previous communication. In the same email, I informed counsel for Defendant that, if
      Defendant did not serve discovery responses shortly, Plaintiff would file a motion to
      compel and for sanctions. To my knowledge, counsel for Defendant never responded to
      this email. A true copy of this email is attached to Plaintiff’s Memorandum of Law in
      Support as Exhibit C.
8.    I decided to afford Defendant an additional week to provide its responses, notwithstanding
      Defendant’s counsel failure to respond to any and all relevant communication.
9.    On July 7, 2020, I informed counsel for Defendant that I have still not received a response
      to First Set of Interrogatories. A true copy of this email is attached to Plaintiff’s
      Memorandum of Law in Support as Exhibit D.
10.   Counsel for Defendants again ignored this request altogether.
11.   I have not received any responses to Plaintiff’s First Set of Interrogatories before submitting
      the Motion to Compel.


      I certify under penalty of perjury that the foregoing is true and correct.


Executed: July 13, 2020 in New Haven, Connecticut.


                                                             Respectfully submitted,
                                                             /s/ Jakub Madej

                                                             Jakub            Digitally signed by
                                                                              Jakub Madej

                                                             Madej            Date: 2020.07.13
                                                                              21:11:04 -04'00'

                                                             Jakub J. Madej
                                                             LAWSHEET
                                                             415 Boston Post Rd Ste 3-1102
                                                             Milford, CT 06460
                                                             T: (203) 928-8486
                                                             F: (203) 902-0070
                                                             E: j.madej@lawsheet.com
